Citation Nr: 9932951	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, status post patella realignment with 
chondroplasty, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for an 
evaluation in excess of 20 percent for a right knee 
condition.  The veteran had active service from February 1977 
to July 1979.


REMAND

The veteran has filed a claim seeking an evaluation in excess 
of 20 percent for his service-connected right knee condition.  
The Board finds, however, that additional development is 
warranted prior to a final decision by the Board.  In 
particular, it appears that additional pertinent VA 
outpatient treatment records may exist which have not been 
associated with the veteran's claims file.  During a Board 
hearing held in March 1999, the veteran testified that he was 
currently receiving treatment for his right knee condition, 
including physical therapy and cortisone injections, at the 
VA Medical Center (VAMC) Ann Arbor.  

Following the hearing, the veteran submitted VA outpatient 
treatment reports from the pain clinic at the Ann Arbor VAMC 
for initial consideration by the Board, which he testified 
had been in his possession.  These reports are dated from 
1994 to 1995, prior to the current claim period, and more 
recent VA treatment reports are not of record.  The VA is 
deemed to have constructive knowledge of these records and, 
in this case, has actual knowledge of the existence of these 
records based on the veteran's testimony.  The Board regrets 
the delay associated with obtaining such records, but they 
should be associated with the claims file for consideration 
with this appeal.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . .").

In addition, the veteran has testified that his knee pain has 
increased in intensity since his last compensation 
examination.  His representative also argued that the veteran 
should be afforded a recent VA examination to accurately 
assess the nature and severity of the his right knee 
condition, as his most recent examination was in September 
1997.  Where the record does not adequately reveal the 
current state of a claimant's service-connected disability, 
fulfillment of 38 U.S.C.A. § 5107(a)'s duty to assist may 
require a thorough and contemporaneous medical examination 
and such development appears to be warranted in this case.  
See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(a) 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Under the circumstances, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file any recent VA 
treatment reports from Ann Arbor since 
1995 which pertain to the veteran's 
right knee condition.

2.  The veteran should be afforded an 
examination to determine the current 
nature and severity of his service-
connected right knee condition.  The 
claims file should be made available to 
the examiner for review prior to 
examination.  All necessary tests, 
including X-rays and range of motion 
studies, should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner 
should be requested to express an 
opinion concerning whether there would 
be additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups. 

3.  The RO should then review the claim 
for an increased evaluation for his 
right knee disability, including 
consideration of functional impairment 
and whether a separate evaluation is 
warranted for arthritis under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5257 and 
5003 (1999).  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).

4.  The veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review. 

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




